Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent Publication No. KR 20140137660 to Choi et al. (“Choi” citing to attached translation) in view of U.S. Patent Application Publication No. 2018/033796 to Kim (“Kim”). Regarding claims 1-5, 8, and 10-14 Choi discloses electrodes for use in secondary battery cells having a current collector, on which is applied two or more different active material layers, where a first active material layer adjacent to the current collector has a higher binder and lower active material content than a second active material layer adjacent to the first active material layer. This arrangement provides a layer in contact with the .
Choi is silent regarding one or more of the layers having convex and concave portions. Kim discloses that in two active material layer electrodes like those of Choi, providing craters (concave regions) in the top of the 15 layer to which the 2" active material layer bonds, and allowing the 24 active material layer to fill those craters by forming convex portions that fill the craters, a strong bonding between the first and second active material layers can be achieved. Such an arrangement also corresponds to a series of convex portions in the first active material layer corresponding to the raised flat sections above the craters, and similar concave portions in the second active material la yer corresponding to the flat sections recessed upward away from the interior of the craters. The person of ordinary skill in the art at the time of invention would have found it obvious to provide such concave/convex portions in both the 1st and 2° active material layers in order to improve the bonding strength between those two layers.
Regarding the cross-sectional shape of the concave/convex portion, Choi discloses the cross-sectional shape of the structures in the plane of the electrode may be circular or multi-lobed floral shape, but notes that other shapes are possible.  Absent evidence to the contrary, the Office finds that any shape of this in-plane cross-sectional area would be considered obvious as allowing for the benefits taught by Choi, so long as they provide the recited depression, including triangular or trapezoidal.
Choi further discloses that at least 4% of the surface of the 1st active material layer may be covered in craters, and that they me spaced evenly with diameter ranging from 2 to 60 microns, leaving inter-crater spacings also ranging in that amount when 50% of the surface is craters.

Response to Arguments
Applicant’s arguments filed December 27, 2021 have been considered.  First Applicant notes the failure of the previous Office Action to address the limitation of the claims regarding the cross-sectional shape.  The Office apologizes for this omission and hereby issues this second non-final rejection to address that feature.
The Office thanks Applicant for nonetheless addressing the patentability of this feature on a substantive level in order to advance prosecution.  Applicant argues that despite Choi indicating a wide range of shapes can be chosen for its craters, Applicant’s as-filed disclosure establishes the criticality of the recited shapes to its invention.  The Office notes one problem with this argument.
The portions of the specification that describe advantages of certain cross-sectional shapes all relate to a specific cross-sectional shape:  the shape of a cross section taken in the plane perpendicular to the electrode surface.  The claims, however, are broader than this, covering any cross-sectional shape of the feature, including the in-electrode-plane cross section which is not established by Applicant as being important to the invention.  Indeed, it is this shape that Choi suggests can be varied in numerous ways.
The Office agrees that Applicant’s disclosure establishes that the cross-sectional shape in the plane perpendicular to the electrode surface is critical to determining the performance of cratered surfaces, thereby undermining any assertion that Choi renders all cross-sectional shapes for this plane obvious by disclosing hemispherical cross-sectional shapes in this plane.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/            Examiner, Art Unit 1727